Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 4, 2019

                                     No. 04-19-00659-CV

                                 CITY OF SAN ANTONIO,
                                        Appellant

                                               v.

                                      Margarita LOPEZ,
                                          Appellee

                  From the County Court at Law No. 10, Bexar County, Texas
                               Trial Court No. 2015CV05720
                          Honorable John Longoria, Judge Presiding


                                        ORDER
        After the Bexar County District Clerk notified this court that Appellant had not paid for
the clerk’s record, on October 31, 2019, we ordered Appellant to timely file written proof with
this court that Appellant had paid the clerk’s fee.
        The next day, the clerk’s record was filed. Our October 31, 2019 corrected order is
satisfied.
       The reporter’s record was due on October 25, 2019; it remains due.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of November, 2019.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court